Title: From Benjamin Franklin to Deborah Franklin, 11 June 1768
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, June 11. 1768
I received yours of April 22 and 24. and rejoice to hear that you continue well notwithstanding the Fatigues you must have undergone with poor Debby.
Mr. Coleman is with me. The Surgeon from whom he hoped a Cure when he came over, being gone abroad, and his Return uncertain, he has chosen upon the best Advice, to submit to have the diseased part cut out, which he bore with great Firmness. The Operation was perform’d on Monday last, and he is now in a fine Way. I hope he will be able to return with me about the middle of next Month. It will be a great Pleasure if we can both go in the same Vessell. Mrs. Stevenson is very attentive to him, and he will not want for Care and good Nursing. She and Polly present their Respects to you and Love to Sally, which, with mine, is all at present from Your affectionate Husband
B Franklin
Remember me kindly to all enquiring Friends. I do not write to them, having little material since my last, and expecting so soon to be with them.
 
Addressed: To / Mrs. Franklin / at / Philadelphia / via N York / per Packet / B Free Franklin